Simmons, C. J.
Taking the evidence most favorably for the State’s contention, and the statement of the accused most strongly against him, nothing more was established than that he contracted with the prosecutrix to build for her a house within a stipulated time and at a stated price which she paid to him in advance, and that he really never intended to build the house at all but fraudulently pretended he would do so, for the purpose of obtaining the money and applying it to his own uses. While these facts show great moral turpitude on his part, they do not render him guilty of larceny after trust; and therefore a conviction of this offense was contrary to law.

Judgment reversed.

F. R. Walker and G. P. Roberts, for plaintiff in error.
O. D. Bill, solicitor-general, by T. W. Rucker, contra.